Gray, C. J.
The declaration does not undertake to set out the legal effect of the note declared on, but does set out an exact copy thereof in the words and figures which appear upon the face of the note, and claims the amount of the note and interest in the form authorized by the practice act. Gen. Sts. c. 129, §§ 2, 87. An alteration of the date of the note as set forth would have created, not cured, a variance. The jury have included in their verdict no more interest than would be due assuming that the note was actually made in May, 1871. The defendant has therefore no ground of exception.

Exceptions overruled.